Citation Nr: 0622738	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-40 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need of 
aid and attendance of another person or at the housebound 
rate.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to February 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office(RO).

FINDINGS OF FACT


1.  The evidence of record indicates that the veteran is not 
blind, does not have corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of the visual field to 
5 degrees or less.

2.  The veteran is not a patient in an extended care facility 
that provides nursing care.

3.  The veteran's disabilities do not prevent him from caring 
for his daily personal needs without the assistance of others 
on a regular basis.  He is not unable to protect himself from 
hazards or dangers incident to his daily environment.

4.  The veteran is not required to remain in bed.

5.  The veteran's disabilities do not substantially confine 
him to his dwelling or immediate premises.  He is able to 
leave his home whenever necessary, and if someone can drive 
or provide transportation.  He is able to walk.

7.  The veteran does not have any disability that is 100 
percent disabling, and has a combined disability rating of 80 
percent for pension purposes, with no service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
at the housebound rate have not been met.  38 U.S.C.A. 
§§ 1502(b), 5107(a)  (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
April 2004 that told him what was necessary for his claim to 
be granted.  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why his claim seeking special 
monthly pension was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2004 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the April 2004 letter asked the veteran to identify any other 
evidence or information that would support his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the July 2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with several VA examinations.  There is 
no indication that there is any other evidence that has not 
been obtained.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to special monthly pension

The appellant is asserting a claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (2005).  A person is 
considered in need of regular aid and attendance for VA 
purposes if he or she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. § 3.351(c) (2005).  Section 3.352(a) 
indicates that the following criteria are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2005).

A claimant will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a) (2005).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (2005).

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2005).  Moreover, determinations 
that the appellant is so helpless, as to be in need of 
regular aid and attendance, will not be based solely upon an 
opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  
The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
benefits.  38 C.F.R. § 3.352(c) (2005).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he or she 
may meet the criteria for a special monthly pension by being 
housebound.  38 C.F.R. § 3.351(a)(1) (2005).  To so qualify, 
the evidence must show that he or she has a single, permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  (1999), and either 
has a separate and distinct disability rated as 60 percent or 
more or is substantially confined to his or her home or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
veteran's lifetime.  38 C.F.R. § 3.351(f) (2005).

VA treatment notes dated in 2003 indicate that the veteran 
has been treated for osteoarthritis, high blood pressure, 
diabetes, hearing loss, hypertriglyceridemia, and benign 
prostatic hypertrophy.  There is no indication in the 
treatment notes that the veteran was unable to care for 
himself or take care of his daily needs, or that he was 
housebound, or in need of aid and attendance of another 
person.

The veteran was provided a VA examination in May 2004.  The 
examiner listed the veteran's treatment showing treatment for 
paralysis agitans, high blood pressure, osteoarthritis, 
sensory hearing loss, heartburn, hypertrophy of the prostate 
without urinary obstructions, diabetes, hypertriglyceridemia, 
hyperlipidemia, polyarthropathy, and osteoarthrosis.  The 
veteran required company to come to the examination.  The 
veteran was not hospitalized. The examiner indicated that the 
veteran was not bedridden or confined to a wheelchair, but 
that he did use a Canadian crutch to walk.  The veteran had 
normal vision with corrective lenses.  The examiner stated 
that the veteran was independent with his requirements of 
daily living.  The veteran is able to go daily to the post 
office then returns home to watch television and read the 
newspaper.  The veteran is able to walk with a crutch and can 
leave his home as he wishes if accompanied.

After careful review of the evidence of record, the Board 
finds that the appellant's claim for a special monthly 
pension due to the need for regular aid and attendance or at 
the housebound rate is not supported by the evidence.

From the record, the Board initially finds that no evidence 
suggests that the appellant is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes.  See 
38 C.F.R. § 3.351(c)(1) (2005).  The VA treatment notes and 
eye examinations specifically note that the veteran's vision 
is corrected with lenses.  Similarly, no evidence suggests 
that the veteran is a patient in a nursing home.  See 
38 C.F.R. § 3.351 (c)(2) (2005).  The May 2004 VA examination 
specifically noted that he lived at home and was not 
hospitalized.

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the appellant is unable to drive and relies on assistance 
from friends and family to accompany him.  However, he is 
able to leave the house daily to go to the post office and is 
able to attend to his daily needs independently.  There is no 
indication that he is unable to brush his teeth, wash his 
face, use the bathroom, or attend to his daily personal 
hygiene without assistance.  He can walk with a crutch and 
does travel outside his house when accompanied.  There is no 
evidence that the veteran is unable to protect himself from 
hazards or dangers incident to his daily environment.  The 
June 1999 note from Dr. Loyola Negro has been considered.  He 
reports that the veteran has Parkinson Syndrome and is 
totally disabled to work.  He provides no other detail 
regarding the criteria for the benefit at issue.  In this 
regard, the Board puts great weight on the May 2004 VA 
examinations.  Based on the evidence, the Board finds that 
the veteran does not meet the criteria under 3.352(a) for 
special monthly pension based on the need of aid and 
attendance of another person.  There are some areas of daily 
life where the veteran does require assistance, most notably 
in transportation, but overall the veteran is able to 
function independently including walking, visiting outside 
the house, and attending to the needs of nature.  38 C.F.R. 
§ 3.352(a) (2005).

With respect to housebound benefits, the veteran's various 
disabilities have been rated with a combined rating of 80 
percent.  It is initially noted that the veteran does not 
have a single disability rated at 100 percent disabling and 
thus does not meet the threshold requirement for housebound 
benefits.  See 38 C.F.R. § 3.351 (d)(1) (2005).  He does not 
have the anatomical loss of an eye, nor does he have 
blindness in either eye with light perception only.  Thus, to 
rate a 100 percent evaluation, he would need vision in both 
eyes of 5/200 or less.  Diagnostic Code 6071.  Clearly he 
does not meet this standard.  Moreover, the evidence also 
shows that he is neither bedridden nor housebound in fact.  
The May 2004 VA examination report indicates that the veteran 
specifically stated that he went to the post office daily and 
is able to walk without assistance and is able to leave the 
house if accompanied.

Overall, the Board finds that the preponderance of the 
evidence is against the appellant's claim seeking special 
monthly pension benefits based on the need for regular aid 
and attendance or at the housebound rate.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine or reasonable doubt is not for application.  In 
light of the above, the appellant's claim must be denied.








ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or at the 
housebound rate is denied



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


